UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-21478 Name of Registrant: Vanguard CMT Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2013  February 28, 2014 Item 1: Reports to Shareholders Vanguard ® CMT Funds February 28, 2014 Vanguard ® Market Liquidity Fund Vanguard ® Municipal Cash Management Fund August 31, 2013- February 28, 2014 Institutional 7-Day SEC Vanguard Money Market Yield 2 Vanguard CMT Funds Fund Funds Average 1 2/28/2014 Total Returns Market Liquidity 0.06% 0.00% 0.13% Municipal Cash Management 0.03 — 0.04 1 Derived from data provided by Lipper, a Thomson Reuters Company. 2 The yield of a money market fund more closely reflects the current earnings of the fund than its total return. FUND PROFILES As of 2/28/2014 These Profiles provide a snapshot of each fund’s characteristics. Key terms are defined below. MARKET LIQUIDITY FUND Financial Attributes 7-Day SEC Yield 0.13% Average Weighted Maturity 40 days Expense Ratio 1 0.005% Sector Diversification (% of portfolio) Finance Certificates of Deposit 34.1% Commercial Paper 18.2 Repurchase Agreements 2.2 U.S. Government and Agency Obligations 42.0 Tax-Exempt Municipal Bonds 0.8 Taxable Municipal Bonds 0.4 Corporate Bonds 0.2 Sovereign Bonds 0.1 Money Market Fund 1.2 Other Notes 0.8 Distribution by Credit Quality 2 (% of portfolio) First Tier 100.0% 1 The expense ratio shown is from the prospectus dated December 19, 2013, and represents estimated costs for the current fiscal year. For the six months ended February 28, 2014, the annualized expense ratio was 0.005%. 2 The credit quality ratings assigned to fixed income securities are an indicator of risk. They represent a rating agency’s assessment of the issuer’s ability to meet its obligations. For Vanguard money market funds, the Distribution by Credit Quality table shows tier ratings that are consistent with SEC Rule 2a-7 under the Investment Company Act of 1940. A First Tier security is one that is eligible for money market funds and that is rated in the highest category for short-term debt obligations by nationally recognized statistical rating organizations. An unrated security is considered to be First Tier if it represents quality comparable to that of a rated security, as determined in accordance with the SEC rule. A Second Tier security is one that is eligible for money market funds and is not a First Tier security. MUNICIPAL CASH MANAGEMENT FUND Financial Attributes 7-Day SEC Yield 0.04% Average Weighted Maturity 14 days Expense Ratio 1 0.01% Distribution by Credit Quality 2 (% of portfolio) First Tier 100.0% Largest State Concentrations 3 New York 22.2% Ohio 10.1 Texas 8.0 Illinois 6.8 California 6.6 Florida 4.2 Indiana 4.1 North Carolina 3.2 Missouri 3.0 Pennsylvania 2.7 Top Ten 70.9% 1 The expense ratio shown is from the prospectus dated December 19, 2013, and represents HVWLPDWHG costs for the current fiscal year. For the six months ended February 28, 2014, the DQQXDOL]HG H[SHQVH ratio was 0.01%. 2 The credit quality ratings assigned to fixed income securities are an indicator of risk. They represent a rating agency’s assessment of the issuer’s ability to meet its obligations. For Vanguard money market funds, the Distribution by Credit Quality table shows tier ratings that are consistent with SEC Rule 2a-7 under the Investment Company Act of 1940. A First Tier security is one that is eligible IRU money market funds and that is rated in the highest category for short-term debt obligations by nationally recognized statistical rating organizations. An unrated security is considered to be First Tier if it represents quality comparable to that of a rated security, as determined in accordance with the SEC rule. A Second Tier security is one that is eligible for money market funds and is not a )LUVW Tier security. 3 Percentages of total net assets. Performance Summary Average Annual Total Returns for periods ended December 31, 2013 This table presents average annual total returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. CMT Funds Inception Date One Year Five Years Since Inception Market Liquidity 7/19/2004 0.13% 0.22% 1.93% Municipal Cash Management 7/19/2004 0.10 0.20 1.40 Market Liquidity Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2014 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund's Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the "Portfolio Details" page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund's Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. For more information about this public service call the SEC at 1-800-SEC-0330. Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (41.7%) 2 Fannie Mae Discount Notes 0.090% 3/12/14 50,000 49,999 2 Fannie Mae Discount Notes 0.080%–0.100% 3/26/14 44,500 44,497 3 Federal Home Loan Bank Discount Notes 0.063% 3/5/14 50,000 50,000 3 Federal Home Loan Bank Discount Notes 0.095% 3/7/14 250,000 249,996 3 Federal Home Loan Bank Discount Notes 0.095% 3/12/14 290,000 289,992 3 Federal Home Loan Bank Discount Notes 0.099% 3/14/14 392,000 391,986 3 Federal Home Loan Bank Discount Notes 0.108% 3/19/14 200,000 199,989 3 Federal Home Loan Bank Discount Notes 0.095%–0.110% 3/21/14 348,000 347,979 3 Federal Home Loan Bank Discount Notes 0.109% 3/26/14 7,000 6,999 3 Federal Home Loan Bank Discount Notes 0.070%–0.110% 3/28/14 185,700 185,688 3 Federal Home Loan Bank Discount Notes 0.110% 4/2/14 113,935 113,924 3 Federal Home Loan Bank Discount Notes 0.090%–0.094% 4/4/14 350,000 349,970 3 Federal Home Loan Bank Discount Notes 0.070% 4/9/14 150,000 149,989 3 Federal Home Loan Bank Discount Notes 0.065% 4/23/14 200,000 199,981 3 Federal Home Loan Bank Discount Notes 0.075% 4/25/14 200,000 199,977 3 Federal Home Loan Bank Discount Notes 0.110% 5/9/14 29,000 28,994 3 Federal Home Loan Bank Discount Notes 0.080% 5/14/14 124,289 124,269 3 Federal Home Loan Bank Discount Notes 0.080% 5/16/14 100,000 99,983 3 Federal Home Loan Bank Discount Notes 0.070%–0.075% 5/23/14 250,220 250,179 3,4 Federal Home Loan Banks 0.109% 4/1/14 50,000 50,000 3,4 Federal Home Loan Banks 0.096% 4/25/14 122,000 122,000 3,4 Federal Home Loan Banks 0.099% 5/1/14 100,000 99,999 3,4 Federal Home Loan Banks 0.094% 8/13/14 40,900 40,900 3,4 Federal Home Loan Banks 0.099% 8/20/14 90,000 90,000 3,4 Federal Home Loan Banks 0.139% 10/1/14 42,000 41,995 3,4 Federal Home Loan Banks 0.104% 11/3/14 39,000 39,000 2,4 Federal National Mortgage Assn. 0.136% 9/11/14 500,000 499,946 2,4 Federal National Mortgage Assn. 0.125% 2/27/15 515,000 514,872 2,4 Federal National Mortgage Assn. 0.127% 8/5/15 180,000 179,948 2 Freddie Mac Discount Notes 0.090% 3/10/14 250,000 249,994 2 Freddie Mac Discount Notes 0.089%–0.095% 3/17/14 335,791 335,777 2 Freddie Mac Discount Notes 0.090%–0.095% 3/18/14 31,600 31,599 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 2 Freddie Mac Discount Notes 0.070%–0.089% 3/24/14 525,548 525,519 2 Freddie Mac Discount Notes 0.100% 3/26/14 72,600 72,595 2 Freddie Mac Discount Notes 0.070% 3/31/14 200,432 200,420 2 Freddie Mac Discount Notes 0.090% 4/21/14 15,490 15,488 2 Freddie Mac Discount Notes 0.105% 4/28/14 284,398 284,350 2 Freddie Mac Discount Notes 0.115% 5/5/14 150,000 149,969 United States Treasury Bill 0.060% 3/13/14 88,217 88,215 United States Treasury Bill 0.060% 3/20/14 100,000 99,997 United States Treasury Bill 0.065%–0.070% 3/27/14 503,670 503,646 United States Treasury Bill 0.090% 4/24/14 500,000 499,932 United States Treasury Bill 0.095% 5/15/14 2,000,000 1,999,604 United States Treasury Bill 0.050% 5/22/14 250,000 249,971 United States Treasury Bill 0.105%–0.106% 6/5/14 500,000 499,859 United States Treasury Bill 0.098% 6/12/14 295,000 294,918 United States Treasury Note/Bond 1.750% 3/31/14 340,000 340,464 United States Treasury Note/Bond 1.875% 4/30/14 600,000 601,776 United States Treasury Note/Bond 1.000% 5/15/14 20,000 20,038 United States Treasury Note/Bond 4.750% 5/15/14 200,000 201,934 United States Treasury Note/Bond 0.250% 5/31/14 15,000 15,006 United States Treasury Note/Bond 2.250% 5/31/14 450,000 452,444 United States Treasury Note/Bond 0.250% 6/30/14 319,000 319,193 United States Treasury Note/Bond 0.625% 7/15/14 265,000 265,542 United States Treasury Note/Bond 2.375% 8/31/14 250,000 252,838 Total U.S. Government and Agency Obligations (Cost $13,584,139) 13,584,139 Commercial Paper (18.1%) Bank Holding Company (0.4%) State Street Corp. 0.150% 3/10/14 144,000 143,995 Finance—Auto (0.4%) American Honda Finance Corp. 0.120% 4/4/14 137,000 136,984 American Honda Finance Corp. 0.120% 4/9/14 10,000 9,999 146,983 Finance—Other (3.2%) 5 Chariot Funding LLC 0.050% 3/3/14 40,937 40,937 5 Chariot Funding LLC 0.150% 4/8/14 11,000 10,998 General Electric Capital Corp. 0.170% 3/19/14 95,000 94,992 General Electric Capital Corp. 0.200% 5/6/14 20,200 20,193 General Electric Capital Corp. 0.200% 5/8/14 49,500 49,481 General Electric Capital Corp. 0.180% 8/4/14 20,000 19,984 5 Govco LLC 0.170% 3/17/14 195,000 194,985 5 Govco LLC 0.200% 3/24/14 65,000 64,992 5 Govco LLC 0.190% 4/17/14 30,000 29,993 5 Govco LLC 0.190% 5/15/14 39,000 38,985 5 Jupiter Securitization Co. LLC 0.050% 3/3/14 94,000 94,000 5 Jupiter Securitization Co. LLC 0.150% 4/3/14 11,000 10,998 5 Old Line Funding LLC 0.150% 3/18/14 111,130 111,122 5 Old Line Funding LLC 0.150% 3/20/14 94,036 94,029 5 Old Line Funding LLC 0.170% 3/21/14 16,543 16,541 5 Old Line Funding LLC 0.170% 3/25/14 48,000 47,995 5 Old Line Funding LLC 0.150% 3/27/14 30,030 30,027 5 Old Line Funding LLC 0.150% 4/2/14 7,000 6,999 5 Old Line Funding LLC 0.150% 4/3/14 11,026 11,024 5 Old Line Funding LLC 0.150% 4/7/14 31,500 31,495 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 4,5 Old Line Funding LLC 0.197% 5/9/14 6,000 6,000 5 Old Line Funding LLC 0.150% 5/19/14 15,500 15,495 1,041,265 Foreign Banks (10.9%) 4,5 Australia & New Zealand Banking Group, Ltd. 0.145% 3/17/14 18,000 18,000 5 Australia & New Zealand Banking Group, Ltd. 0.150% 5/14/14 55,800 55,783 5 Australia & New Zealand Banking Group, Ltd. 0.150% 5/19/14 10,000 9,997 4,5 Australia & New Zealand Banking Group, Ltd. 0.154% 5/20/14 195,000 195,000 4,5 Australia & New Zealand Banking Group, Ltd. 0.155% 5/27/14 100,000 99,995 4,5 Australia & New Zealand Banking Group, Ltd. 0.164% 8/13/14 58,500 58,500 4,5 Australia & New Zealand Banking Group, Ltd. 0.215% 9/16/14 9,000 9,000 4,5 Australia & New Zealand Banking Group, Ltd. 0.226% 2/25/15 30,000 30,000 4,5 Commonwealth Bank of Australia 0.167% 5/6/14 187,000 187,000 4,5 Commonwealth Bank of Australia 0.168% 5/6/14 38,500 38,500 4,5 Commonwealth Bank of Australia 0.165% 5/12/14 40,500 40,500 4,5 Commonwealth Bank of Australia 0.226% 9/25/14 60,000 60,000 4,5 Commonwealth Bank of Australia 0.227% 12/5/14 65,000 64,998 4,5 Commonwealth Bank of Australia 0.225% 12/12/14 40,000 40,000 4,5 Commonwealth Bank of Australia 0.225% 1/12/15 80,000 80,000 4,5 Commonwealth Bank of Australia 0.225% 1/16/15 38,000 37,998 6 CPPIB Capital Inc. 0.140% 5/20/14 4,750 4,749 5 DNB Bank ASA 0.170% 4/1/14 95,800 95,786 5 DNB Bank ASA 0.170% 5/19/14 45,000 44,983 4,5 National Australia Funding Delaware Inc. 0.177% 6/10/14 60,000 60,000 4,5 National Australia Funding Delaware Inc. 0.175% 6/26/14 100,000 100,000 4,5 National Australia Funding Delaware Inc. 0.175% 7/15/14 100,000 100,000 4,5 National Australia Funding Delaware Inc. 0.170% 7/28/14 75,000 75,000 5 Nordea Bank AB 0.180%–0.182% 3/7/14 22,000 21,999 5 Nordea Bank AB 0.175% 3/11/14 60,000 59,997 5 Nordea Bank AB 0.150% 3/18/14 60,000 59,996 5 Nordea Bank AB 0.155%–0.160% 4/9/14 79,300 79,286 5 Nordea Bank AB 0.160% 4/17/14 55,000 54,989 5 Nordea Bank AB 0.160% 5/2/14 100,000 99,972 5 Nordea Bank AB 0.175% 5/12/14 50,000 49,983 5 Nordea Bank AB 0.200% 6/9/14 100,000 99,944 5 Skandinaviska Enskilda Banken AB 0.210% 3/10/14 6,000 6,000 5 Skandinaviska Enskilda Banken AB 0.200% 4/1/14 50,650 50,641 5 Skandinaviska Enskilda Banken AB 0.200% 4/9/14 50,000 49,989 5 Svenska HandelsBanken Inc. 0.170% 3/25/14 97,000 96,989 Swedbank AB 0.190% 5/9/14 72,000 71,974 Swedbank AB 0.190% 5/15/14 94,000 93,963 Swedbank AB 0.190% 5/16/14 82,000 81,967 Swedbank AB 0.190% 5/19/14 82,000 81,966 Swedbank AB 0.200% 6/16/14 25,000 24,985 Swedbank AB 0.200% 6/19/14 23,000 22,986 Swedbank AB 0.200% 6/23/14 23,000 22,985 Swedbank AB 0.200% 6/24/14 31,000 30,980 Swedbank AB 0.200% 6/25/14 31,000 30,980 Swedbank AB 0.200% 6/26/14 15,000 14,990 5 Westpac Banking Corp. 0.150% 3/11/14 300,000 299,987 4,5 Westpac Banking Corp. 0.208% 8/7/14 89,000 88,999 4,5 Westpac Banking Corp. 0.225% 9/17/14 47,000 47,000 4,5 Westpac Banking Corp. 0.224% 9/19/14 47,000 47,000 4,5 Westpac Banking Corp. 0.226% 9/22/14 76,000 76,000 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 4,5 Westpac Banking Corp. 0.226% 9/25/14 150,000 150,000 4,5 Westpac Banking Corp. 0.226% 12/23/14 125,000 124,995 3,547,331 Foreign Governments (1.8%) 5 CDP Financial Inc. 0.150% 3/10/14 15,000 14,999 5 CDP Financial Inc. 0.150% 3/17/14 25,000 24,998 5 CDP Financial Inc. 0.150% 4/14/14 37,000 36,993 5 CDP Financial Inc. 0.150% 4/21/14 25,000 24,995 5 CDP Financial Inc. 0.150% 5/14/14 9,500 9,497 5 CDP Financial Inc. 0.180%–0.190% 7/21/14 28,100 28,080 6 CPPIB Capital Inc. 0.140% 3/6/14 20,000 20,000 6 CPPIB Capital Inc. 0.140% 3/7/14 2,750 2,750 6 CPPIB Capital Inc. 0.140% 3/10/14 10,000 10,000 6 CPPIB Capital Inc. 0.140% 3/20/14 16,250 16,249 6 CPPIB Capital Inc. 0.140% 4/7/14 125,250 125,232 6 CPPIB Capital Inc. 0.140% 4/10/14 19,750 19,747 6 CPPIB Capital Inc. 0.140% 4/21/14 21,000 20,996 6 CPPIB Capital Inc. 0.150% 5/1/14 120,000 119,969 6 CPPIB Capital Inc. 0.140% 5/2/14 20,000 19,995 6 CPPIB Capital Inc. 0.140% 6/2/14 20,000 19,993 6 PSP Capital Inc. 0.140% 3/7/14 15,000 15,000 6 PSP Capital Inc. 0.140% 4/15/14 24,000 23,996 6 PSP Capital Inc. 0.250% 7/23/14 8,000 7,992 6 PSP Capital Inc. 0.180% 8/18/14 8,700 8,692 570,173 Foreign Industrial (0.3%) Nestle Finance International Ltd. 0.170% 8/21/14 59,500 59,452 5 Reckitt Benckiser Treasury Services plc 0.120% 4/7/14 16,000 15,998 Toyota Credit Canada Inc. 0.220% 3/17/14 6,500 6,499 Toyota Credit Canada Inc. 0.220% 3/18/14 9,000 8,999 90,948 Industrial (1.1%) 5 Procter & Gamble Co. 0.140% 6/9/14 40,000 39,985 5 Procter & Gamble Co. 0.140% 6/16/14 63,500 63,474 5 The Coca-Cola Co. 0.170% 3/3/14 37,250 37,250 5 The Coca-Cola Co. 0.170% 7/7/14 31,250 31,231 5 The Coca-Cola Co. 0.180% 8/14/14 28,500 28,476 5 The Coca-Cola Co. 0.180% 8/15/14 9,500 9,492 5 The Coca-Cola Co. 0.180% 8/18/14 30,750 30,724 5 The Coca-Cola Co. 0.180% 8/19/14 14,750 14,737 5 The Coca-Cola Co. 0.180% 8/20/14 20,600 20,582 5 The Coca-Cola Co. 0.180% 8/21/14 10,100 10,091 5 The Coca-Cola Co. 0.180% 8/22/14 10,000 9,991 5 Wal-Mart Stores, Inc. 0.135% 5/19/14 47,121 47,107 343,140 Total Commercial Paper (Cost $5,883,835) 5,883,835 Certificates of Deposit (33.9%) Domestic Banks (4.6%) Citibank NA 0.170% 3/3/14 100,000 100,000 Citibank NA 0.180% 3/10/14 192,000 192,000 Citibank NA 0.180% 3/11/14 96,000 96,000 Citibank NA 0.170% 5/19/14 98,000 98,000 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 4 Wells Fargo Bank NA 0.208% 3/7/14 141,900 141,901 4 Wells Fargo Bank NA 0.177% 3/10/14 132,000 132,000 4 Wells Fargo Bank NA 0.175% 3/27/14 141,000 141,000 4 Wells Fargo Bank NA 0.177% 5/6/14 105,000 105,000 4 Wells Fargo Bank NA 0.205% 5/15/14 60,000 60,003 4 Wells Fargo Bank NA 0.176% 5/23/14 200,000 200,000 4 Wells Fargo Bank NA 0.179% 6/3/14 125,000 125,000 4 Wells Fargo Bank NA 0.185% 6/16/14 65,000 65,000 4 Wells Fargo Bank NA 0.185% 8/18/14 25,000 25,000 1,480,904 Eurodollar Certificates of Deposit (4.9%) 4 Australia & New Zealand Banking Group, Ltd. 0.174% 4/14/14 200,000 200,000 4 Australia & New Zealand Banking Group, Ltd. 0.175% 4/22/14 200,000 200,000 4 Australia & New Zealand Banking Group, Ltd. 0.167% 5/6/14 96,000 96,000 Commonwealth Bank of Australia 0.200% 3/13/14 100,000 100,000 Commonwealth Bank of Australia 0.230% 5/2/14 100,000 100,000 4 Commonwealth Bank of Australia 0.175% 6/30/14 250,000 250,000 4 National Australia Bank Ltd. 0.195% 4/22/14 250,000 250,000 4 National Australia Bank Ltd. 0.196% 4/22/14 150,000 150,000 4 National Australia Bank Ltd. 0.187% 5/6/14 125,000 125,000 4 National Australia Bank Ltd. 0.174% 5/19/14 125,000 125,000 1,596,000 Yankee Certificates of Deposit (24.4%) 4 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.207% 1/12/15 21,000 21,000 4 Bank of Montreal (Chicago Branch) 0.175% 4/21/14 250,000 250,000 4 Bank of Montreal (Chicago Branch) 0.178% 5/6/14 150,000 149,999 4 Bank of Montreal (Chicago Branch) 0.177% 6/10/14 145,000 145,000 4 Bank of Montreal (Chicago Branch) 0.175% 6/18/14 150,000 150,000 4 Bank of Montreal (Chicago Branch) 0.165% 7/15/14 100,000 100,000 4 Bank of Montreal (Chicago Branch) 0.180% 8/4/14 70,000 70,000 4 Bank of Nova Scotia (Houston Branch) 0.166% 3/25/14 60,000 60,000 4 Bank of Nova Scotia (Houston Branch) 0.165% 3/26/14 150,000 149,999 Bank of Nova Scotia (Houston Branch) 0.190% 4/14/14 25,000 25,000 4 Bank of Nova Scotia (Houston Branch) 0.175% 4/17/14 210,000 209,999 4 Bank of Nova Scotia (Houston Branch) 0.168% 5/6/14 150,000 149,999 4 Bank of Nova Scotia (Houston Branch) 0.184% 5/19/14 50,000 49,999 4 Bank of Nova Scotia (Houston Branch) 0.187% 6/9/14 50,000 50,000 4 Bank of Nova Scotia (Houston Branch) 0.187% 6/10/14 60,000 59,999 4 Bank of Nova Scotia (Houston Branch) 0.185% 6/17/14 50,000 49,999 4 Bank of Nova Scotia (Houston Branch) 0.185% 6/26/14 75,000 74,999 Canadian Imperial Bank of Commerce (New York Branch) 0.251% 3/5/14 15,000 15,000 Credit Suisse New York 0.210% 5/2/14 300,000 300,000 Credit Suisse New York 0.210% 5/2/14 150,000 150,000 Credit Suisse New York 0.210% 5/15/14 100,000 100,000 Credit Suisse New York 0.210% 5/23/14 175,000 175,000 DNB Bank ASA (New York Branch) 0.170% 4/2/14 150,000 150,000 DNB Bank ASA (New York Branch) 0.170% 4/3/14 250,000 250,000 DNB Bank ASA (New York Branch) 0.170% 4/16/14 35,000 35,000 DNB Bank ASA (New York Branch) 0.170% 4/22/14 180,000 180,000 DNB Bank ASA (New York Branch) 0.170% 5/6/14 60,000 60,000 Lloyds TSB Bank plc (New York Branch) 0.140% 4/7/14 96,000 96,000 Lloyds TSB Bank plc (New York Branch) 0.170% 6/19/14 50,000 50,000 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 4 Nordea Bank Finland plc (New York Branch) 0.157% 3/10/14 45,000 45,000 4 Nordea Bank Finland plc (New York Branch) 0.145% 3/17/14 29,000 29,000 4 Nordea Bank Finland plc (New York Branch) 0.145% 3/18/14 47,000 47,000 Nordea Bank Finland plc (New York Branch) 0.175% 3/25/14 100,000 100,000 Nordea Bank Finland plc (New York Branch) 0.180% 4/1/14 125,000 125,000 Nordea Bank Finland plc (New York Branch) 0.205% 8/25/14 50,000 50,000 4 Rabobank Nederland (New York Branch) 0.166% 3/11/14 179,500 179,500 4 Rabobank Nederland (New York Branch) 0.165% 3/12/14 88,000 88,000 4 Rabobank Nederland (New York Branch) 0.145% 3/17/14 150,000 150,000 4 Rabobank Nederland (New York Branch) 0.156% 3/24/14 195,000 195,000 4 Rabobank Nederland (New York Branch) 0.175% 4/30/14 100,000 100,000 4 Rabobank Nederland (New York Branch) 0.178% 5/6/14 100,000 100,000 4 Rabobank Nederland (New York Branch) 0.178% 5/7/14 75,000 75,000 4 Rabobank Nederland (New York Branch) 0.184% 6/19/14 85,000 85,000 4 Rabobank Nederland (New York Branch) 0.188% 7/7/14 75,000 75,000 4 Royal Bank of Canada (New York Branch) 0.158% 4/7/14 18,000 18,000 4 Royal Bank of Canada (New York Branch) 0.235% 4/15/14 39,250 39,254 4 Royal Bank of Canada (New York Branch) 0.185% 8/18/14 100,000 100,000 4 Royal Bank of Canada (New York Branch) 0.206% 11/24/14 50,000 50,000 4 Royal Bank of Canada (New York Branch) 0.205% 12/1/14 60,000 60,000 4 Royal Bank of Canada (New York Branch) 0.234% 2/20/15 41,250 41,250 4 Royal Bank of Canada (New York Branch) 0.235% 2/23/15 237,500 237,500 Skandinaviska Enskilda Banken (New York Branch) 0.170% 4/4/14 200,000 200,000 Skandinaviska Enskilda Banken (New York Branch) 0.165% 4/21/14 150,000 150,000 Skandinaviska Enskilda Banken (New York Branch) 0.160% 5/20/14 150,000 149,998 Skandinaviska Enskilda Banken (New York Branch) 0.195% 6/5/14 75,000 74,999 4 Svenska HandelsBanken (New York Branch) 0.167% 3/10/14 45,000 45,000 Svenska HandelsBanken (New York Branch) 0.165% 3/11/14 72,800 72,800 4 Svenska HandelsBanken (New York Branch) 0.154% 3/13/14 45,000 45,000 Svenska HandelsBanken (New York Branch) 0.175% 4/1/14 100,000 100,000 Svenska HandelsBanken (New York Branch) 0.175% 4/1/14 300,000 300,000 Svenska HandelsBanken (New York Branch) 0.180% 4/1/14 125,000 125,000 Svenska HandelsBanken (New York Branch) 0.185% 4/7/14 200,000 200,001 Svenska HandelsBanken (New York Branch) 0.180% 5/15/14 50,000 50,000 Svenska HandelsBanken (New York Branch) 0.180% 5/23/14 65,000 65,001 Swedbank AB (New York Branch) 0.140% 4/7/14 180,000 180,000 Swedbank AB (New York Branch) 0.143% 4/7/14 120,000 120,000 4 Toronto Dominion Bank (New York Branch) 0.144% 3/19/14 200,000 200,000 4 Toronto Dominion Bank (New York Branch) 0.206% 6/17/14 30,000 30,004 Toronto Dominion Bank (New York Branch) 0.250% 8/12/14 14,750 14,753 4 Toronto Dominion Bank (New York Branch) 0.185% 10/28/14 150,000 150,000 4 Toronto Dominion Bank (New York Branch) 0.215% 11/18/14 86,000 86,000 4 Toronto Dominion Bank (New York Branch) 0.214% 12/19/14 75,000 75,000 4 Westpac Banking Corp. (New York Branch) 0.249% 4/25/14 6,000 6,001 4 Westpac Banking Corp. (New York Branch) 0.208% 8/6/14 96,000 96,000 4 Westpac Banking Corp. (New York Branch) 0.215% 9/26/14 50,000 49,997 4 Westpac Banking Corp. (New York Branch) 0.228% 1/6/15 50,000 49,998 7,952,048 Total Certificates of Deposit (Cost $11,028,952) 11,028,952 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) Other Notes (0.7%) Bank of America NA 0.210% 3/5/14 102,000 102,000 Bank of America NA 0.190% 5/20/14 102,500 102,500 Bank Of America NA 0.190% 5/21/14 40,000 40,000 Total Other Notes (Cost $244,500) 244,500 Repurchase Agreements (2.2%) Bank of Nova Scotia (Dated 2/28/14, Repurchase Value $300,001,000, collateralized by U.S. Treasury Note/Bond 0.250%-7.625%, 2/28/15- 11/15/23, and Treasury Inflation Index Note/Bond 2.125%-3.875%, 4/15/29-2/15/40, with a value of $306,000,000) 0.050% 3/3/14 300,000 300,000 Federal Reserve Bank of New York (Dated 2/28/14, Repurchase Value $317,001,000, collateralized by U.S. Treasury Note/Bond 3.875%, 5/15/18, with a value of $317,001,000) 0.050% 3/3/14 317,000 317,000 TD Securities (USA) LLC (Dated 2/28/14, Repurchase Value $99,273,000, collateralized by U.S. Treasury Note/Bond 0.875%-4.750%, 11/15/14- 2/15/37, with a value of $101,259,000) 0.050% 3/3/14 99,273 99,273 Total Repurchase Agreements (Cost $716,273) 716,273 Shares Money Market Fund (1.2%) 7 Vanguard Municipal Cash Management Fund (Cost $388,370) 0.044% 388,370,139 388,370 Face Amount ($000) Tax-Exempt Municipal Bonds (0.8%) 8 Albany NY Industrial Development Agency Revenue (The College of St. Rose Project) VRDO 0.030% 3/7/14 3,750 3,750 8 Arizona Board Regents Arizona State University System Revenue VRDO 0.040% 3/7/14 13,280 13,280 8 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.040% 3/7/14 12,125 12,125 8 Burlington KS Environmental Improvement Revenue (Kansas City Power & Light Co. Project) VRDO 0.040% 3/7/14 10,250 10,250 8 Burlington KS Environmental Improvement Revenue (Kansas City Power & Light Co. Project) VRDO 0.040% 3/7/14 11,000 11,000 8 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.030% 3/7/14 2,000 2,000 8 California Statewide Communities Development Authority Multifamily Housing Revenue (Wilshire Court Project) VRDO 0.040% 3/7/14 3,000 3,000 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 8 Clark County NV Airport System Revenue VRDO 0.040% 3/7/14 2,700 2,700 8 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.030% 3/7/14 2,300 2,300 8 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.030% 3/7/14 3,800 3,800 8 District of Columbia Revenue (Medstar Health, Inc.) VRDO 0.040% 3/7/14 3,825 3,825 8 District of Columbia Revenue (Washington Drama Society) VRDO 0.040% 3/7/14 7,135 7,135 8 Greenville County SC Hospital System Revenue VRDO 0.030% 3/7/14 2,750 2,750 8 Gwinnett County GA Development Authority Revenue (Nilhan Hospitality LLC) VRDO 0.030% 3/7/14 2,500 2,500 8 Illinois Finance Authority Revenue (Carle Healthcare System) VRDO 0.030% 3/7/14 5,900 5,900 8 Illinois Finance Authority Revenue (Ingalls Health System) VRDO 0.050% 3/7/14 4,000 4,000 8 Illinois Finance Authority Revenue (Southern Illinois Healthcare Enterprises Inc.) VRDO 0.040% 3/7/14 12,735 12,735 8 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.070% 3/7/14 4,600 4,600 8 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) VRDO 0.040% 3/7/14 15,775 15,775 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.040% 3/7/14 18,300 18,300 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (West End Towers) VRDO 0.040% 3/7/14 6,600 6,600 8 New York State Housing Finance Agency Housing Revenue (70 Battery Place) VRDO 0.050% 3/7/14 2,700 2,700 8 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.050% 3/7/14 6,800 6,800 8 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.060% 3/7/14 2,000 2,000 8 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.040% 3/7/14 3,085 3,085 8 Piedmont SC Municipal Power Agency Revenue VRDO 0.030% 3/7/14 4,000 4,000 Posey County IN Economic Development Revenue (Midwest Fertilizer Corp. Project) PUT 0.550% 4/10/14 40,000 40,000 8 Rhode Island Health & Educational Building Corp. Higher Education Facility Revenue (Rogers Williams University) VRDO 0.030% 3/7/14 2,625 2,625 8 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.030% 3/7/14 3,250 3,250 8 St. Charles County MO Public Water Supply District No.2 Revenue VRDO 0.030% 3/7/14 2,900 2,900 8 St. Cloud MN Health Care Revenue (Centracare Health System) VRDO 0.030% 3/7/14 7,675 7,675 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.040% 3/7/14 6,800 6,800 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.060% 3/7/14 3,860 3,860 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.040% 3/7/14 10,100 10,100 8 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.050% 3/7/14 4,700 4,700 8 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.050% 3/7/14 3,040 3,040 8 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.050% 3/7/14 6,200 6,200 Total Tax-Exempt Municipal Bonds (Cost $257,970) 258,060 Corporate Bonds (0.2%) 4 Royal Bank of Canada 0.538% 4/17/14 18,500 18,509 4 Toyota Motor Credit Corp. 0.242% 1/14/15 42,500 42,500 Total Corporate Bonds (Cost $61,009) 61,009 Sovereign Bonds (U.S. Dollar-Denominated) (0.1%) Province of Ontario (Cost $18,207) 4.100% 6/16/14 18,000 18,207 Taxable Municipal Bonds (0.3%) 6,8 BlackRock Municipal Bond Trust TOB VRDO 0.110% 3/3/14 4,710 4,710 6,8 BlackRock Municipal Income Investment Quality Trust TOB VRDO 0.110% 3/3/14 2,515 2,515 6,8 BlackRock Municipal Income Trust TOB VRDO 0.110% 3/3/14 54,000 54,000 6,8 BlackRock MuniHoldings Fund II, Inc. TOB VRDO 0.110% 3/3/14 7,000 7,000 6,8 BlackRock MuniHoldings Fund, Inc. TOB VRDO 0.110% 3/3/14 4,990 4,990 6,8 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.110% 3/3/14 25,500 25,500 6,8 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.110% 3/3/14 5,170 5,170 6,8 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.110% 3/3/14 3,360 3,360 6,8 BlackRock Strategic Municipal Trust TOB VRDO 0.110% 3/3/14 2,555 2,555 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.190% 3/7/14 2,855 2,855 4,6 Massachusetts Transportation Fund Revenue TOB VRDO 0.190% 3/7/14 2,800 2,800 4,6 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.190% 3/7/14 1,500 1,500 Total Taxable Municipal Bonds (Cost $116,955) 116,955 Total Investments (99.2%) (Cost $1,104,643) 32,300,300 Other Assets and Liabilities (0.8%) Other Assets 246,310 Liabilities (45) 246,265 Market Liquidity Fund Net Assets (100%) Applicable to 32,545,734,348 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 32,546,565 Net Asset Value Per Share $1.00 At February 28, 2014, net assets consisted of: Amount ($000) Paid-in Capital 32,545,734 Undistributed Net Investment Income — Accumulated Net Realized Gains 831 Net Assets 32,546,565 • See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At February 28, 2014, the aggregate value of these securities was $4,420,121,000, representing 13.6% of net assets. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2014, the aggregate value of these securities was $552,315,000, representing 1.7% of net assets. 7 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7- day yield. 8 Scheduled principal and interest payments are guaranteed by bank letter of credit. PUT – Put Option Obligation. TOB – Tender Option Bond. VRDO –Variable Rate Demand Obligation. See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Statement of Operations Six Months Ended February 28, 2014 ($000) Investment Income Income Interest 1 21,018 Total Income 21,018 Expenses The Vanguard Group—Note B Management and Administrative 803 Total Expenses 803 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $126,000. See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 31, 2014 2013 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 20,215 52,838 Realized Net Gain (Loss) 210 1,132 Net Increase (Decrease) in Net Assets Resulting from Operations 20,425 53,970 Distributions Net Investment Income (20,215) (52,838) Realized Capital Gain — — Total Distributions (20,215) (52,838) Capital Share Transactions (at $1.00 per share) Issued 176,747,567 334,579,826 Issued in Lieu of Cash Distributions 20,215 52,838 Redeemed (172,324,691) (339,178,726) Net Increase (Decrease) from Capital Share Transactions 4,443,091 (4,546,062) Total Increase (Decrease) 4,443,301 (4,544,930) Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Financial Highlights Six Months Ended For a Share Outstanding February 28, Year Ended August 31, Throughout Each Period 2014 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .0006 .001 .001 .002 .002 .010 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0006 .001 .001 .002 .002 .010 Distributions Dividends from Net Investment Income (.0006) (.001) (.001) (.002) (.002) (.010) Distributions from Realized Capital Gains — Total Distributions (.0006) (.001) (.001) (.002) (.002) (.010) Net Asset Value, End of Period Total Return 0.06% 0.15% 0.14% 0.20% 0.23% 1.04% Ratios/Supplemental Data Net Assets, End of Period (Millions) $32,547 $28,103 $32,648 $27,384 $22,673 $25,958 Ratio of Total Expenses to Average Net Assets 0.005% 0.005% 0.005% 0.005% 0.005% 0.005% Ratio of Net Investment Income to Average Net Assets 0.13% 0.15% 0.14% 0.19% 0.23% 0.97% The expense ratio and net income ratio for the current period have been annualized. See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Notes to Financial Statements Vanguard Market Liquidity Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund has been established by Vanguard as a cash management vehicle solely available for investment by the Vanguard funds and certain trusts and accounts managed by Vanguard or its affiliates. The fund invests in repurchase agreements and in short-term debt instruments of companies primarily operating in specific industries, particularly financial services; the issuers’ abilities to meet their obligations may be affected by economic developments in such industries. A . The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at the fund's net asset value. 2. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund's tax positions taken for all open federal income tax years (August 31, 2010-2013), and for the period ended February 28, 2014, and has concluded that no provision for federal income tax is required in the fund's financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B . The Vanguard Group furnishes at cost investment advisory, corporate management, administrative services and pays for all other operating expenses, except for taxes. The fund's trustees and officers are also directors and officers of Vanguard. C . Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
